Citation Nr: 0214380	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  98-00 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than August 20, 
1997, for a grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased initial rating for post-
traumatic stress disorder, currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 3, 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

By rating action in April 2002, the veteran was granted a 
total rating based on individual unemployability due to 
service-connected disability.  

In a May 2002 letter, the veteran withdrew his request for a 
hearing before a Member of the Board at the RO.  Accordingly, 
the veteran's claims are now ready for appellate 
consideration by the Board.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
post-traumatic stress disorder was received by VA on August 
20, 1997, more than a year after his separation from active 
service.

2.  The veteran's service-connected post traumatic stress 
disorder is manifested by symptoms of anger, depression, 
nightmares, flashbacks, social isolation, and panic attacks, 
resulting in total impairment of social and industrial 
adaptability.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 
20, 1997 for service connection for post-traumatic stress 
disorder have not been met.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.400 (2001).

2.  The criteria for a 100 percent rating for post traumatic 
stress disorder have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2002).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the veteran was provided notice as to 
the information and evidence needed to establish entitlement 
to the claimed benefits.  The Board concludes that the 
discussions in the December 1997 statement of the case (SOC), 
the February 1998 and November 2000 supplemental statements 
of the case, the rating actions, and letters to the veteran, 
apprised the veteran of the law applicable in adjudicating 
the appeal, the reasons and bases for the VA decision, and 
the information and evidence needed to substantiate the 
claims.  

Due to the outcome of the veteran's claim for an increased 
rating for post-traumatic stress disorder, the Board finds 
that there would be no value to the veteran in providing 
additional notice as to what evidence was to be supplied by 
the VA and what evidence would be supplied by the veteran.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the veteran's claim for an earlier effective 
date, it is not the factual evidence that is dispositive of 
this appeal, but rather the interpretation and application of 
the governing statute.  Thus, there would be no value to the 
veteran in providing additional notice as to what evidence 
was to be supplied by the VA and what evidence would be 
supplied by the veteran.  Id.  Furthermore, it is not 
prejudicial to the veteran for the Board to proceed to issue 
a decision at this time without remanding the case to the RO 
for consideration under the VCAA.  See Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).  In claims such as this, where 
the disposition of the earlier effective date claim is based 
on the law, the claim must be denied based on a lack of 
entitlement under the law.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1999) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit going to 
the appellant).  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  As shown below, the 
earlier effective date appeal is without legal merit and 
further development or analysis would not be productive.  See 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001); see also 
Sabonis, supra.

I.  Earlier Effective Date

The veteran contends that the entitled to an effective date 
prior to August 20, 1997 for the grant of service connection 
for service connection for post-traumatic stress disorder.  
He maintains that he completed the appropriate paperwork and 
submitted this paperwork to his service representative in 
October 1996.  He asserts that he should be granted an 
effective date in October 1996.  

The record reveals that the veteran's completed VA Form 21-
526, requesting entitlement to service connection for post-
traumatic stress disorder was received by the RO on August 
20, 1997.  Also received that date were letters written by 
the veteran to his service representative, Disabled American 
Veterans (DAV).  In these letters the veteran requested the 
DAV to explain what happened to his claim.  He stated that he 
had visited the DAV in October 1996 and at that time filled 
out the paperwork for his service connection claim.  These 
letters indicate that after failing to hear anything else 
about his claim, the veteran returned to the DAV office on 
June 20, 1997.  At that time he requested an update on his 
claim and discovered that the DAV could not find any record 
of his paperwork.

The veteran was in the Army and served in Vietnam.  He was 
released from active duty in January 1971.  The VA first 
received notice that the veteran desired service connection 
for post-traumatic stress disorder when the RO received the 
veteran's formal application on August 20, 1997.  Medical 
records on file indicate that the veteran has had diagnoses 
of post-traumatic stress disorder prior to August 20, 1997.

By rating action on November 3, 1997, the veteran was granted 
service connection and a 10 percent rating for post-traumatic 
stress disorder, effective from August 20, 1997.  
Subsequently, the RO increased the veteran's rating to 50 
percent and then 70 percent, all effective from August 20, 
1997.

Under the governing law, the effective date for a grant of 
service connection based on an original claim received more 
than one year after discharge from service is the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The veteran's original claim for service connection for post-
traumatic stress disorder was received more than year after 
his discharge from his final period of service.  Because the 
claim was received more than a year after separation from 
service, and was received after the date entitlement arose, 
the effective date of service connection must be the date of 
receipt of claim.  In this case, the VA date stamp indicates 
that the VA received the veteran's claim on August 20, 1997.  
While the veteran maintains that he originally filled out his 
claim in October 1996, the date the paperwork was completed 
is not relevant to the assignment of an effective date.  As 
noted above, it is the date of receipt of claim by VA that 
matters.  The Board recognizes the veteran's assertions that 
he filled out the paperwork and gave it to the DAV for 
submission to VA in October 1996.  The Board notes that 
service organizations that assist veterans with their claims 
are not affiliated with VA.  While it is unfortunate that the 
paperwork was not submitted to the VA at that time, the date 
stamps clearly indicate that the veteran's claim was received 
by VA on August 20, 1997.  The preponderance of the evidence 
is against the claim, and the Board concludes that the RO 
properly assigned August 20, 1997 as the effective date of 
the grant of service connection.  Entitlement to an earlier 
effective date is not established.



II.  Increased Rating - PTSD

The veteran maintains that his current 70 percent rating does 
not adequately compensate him for the severity of his 
service-connected post-traumatic stress disorder.  He asserts 
that he is so severely impaired by his service-connected 
post-traumatic stress disorder that he is unable to engage in 
substantially gainful employment.  He claims that he meets 
the criteria for a 100 percent rating for post-traumatic 
stress disorder.

A June 1998 letter from a counselor at Two Rivers Counseling 
indicates that the veteran's nerves had been shattered.  The 
counselor stated that the veteran could maintain control of 
his panic attacks with medication, therapy, and by living a 
withdrawn lifestyle that did not bring him into contact with 
external stresses.  The counselor also stated that he 
considered the veteran to be fully disabled.

The veteran was examined by a VA psychologist in November 
1998.  The examiner stated that the veteran was severely 
limited in all areas of functioning by his post-traumatic 
stress disorder symptoms.

The veteran was examined by a VA psychiatrist in September 
1999.  The examiner noted that the veteran experienced 
nightmares, hyperarousal, and flashbacks.  He reported that 
the veteran was extremely uncomfortable around people, and 
that the veteran had severe social anxiety and panic anxiety 
attacks.  He further noted that the veteran had poor control 
over anger, and that he lived an isolated, hermit-like 
existence.  The VA psychiatrist stated that the veteran had 
very severe impairment of social and industrial adaptability 
and that he was not capable of substantial gainful 
employment. 

An August 2000 VA progress note indicates that the veteran 
had problems with racing thoughts, paranoid ideations, and 
very disturbing nightmares.  The VA psychiatrist expressed 
the opinion that the veteran was not capable of substantial 
gainful employment.

A December 2000 VA psychological evaluation addendum 
indicates that the veteran had problems with suicidal 
ideation and chronic isolation, which interfered with his 
routine activities.  The veteran's speech was also noted to 
me intermittently obscure or irrelevant.  The veteran was 
noted to have near continuous depression, which affected his 
ability to function independently.  The veteran had neglect 
of personal appearance and hygiene.  The VA psychologist 
stated that the veteran was severely disabled and 
unemployable.

A 70 percent evaluation for post-traumatic stress disorder 
contemplates occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

The VA medical records indicate that the veteran is unable to 
work due to his post-traumatic stress disorder.  These 
records indicate that the veteran's service-connected post-
traumatic stress disorder results in total impairment of 
social and industrial adaptability.  The Board is of the 
opinion that this evidence shows that the veteran has poor 
personal hygiene, difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships, such that he more nearly meets the 
requirements for a 100 percent rating for post-traumatic 
stress disorder.  Accordingly, an increased rating of 100 
percent for post-traumatic stress disorder is warranted.


ORDER

Entitlement to an effective date earlier than August 20, 1997 
for a grant of service connection for post-traumatic stress 
disorder is denied.

Entitlement to a 100 percent rating for post-traumatic stress 
disorder is granted, subject to the law and regulations 
governing the award of monetary benefits.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

